Citation Nr: 1034721	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-27 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.   Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a heart disability, to 
include cardiomegaly and left ventricular dysfunction.

3.  Entitlement to an initial disability evaluation in excess of 
10 percent for disc disease of the lumbar spine, status-post 
lumbar laminectomy with posterior interbody fusion.

4.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the right ankle.

5.  Entitlement to an initial increased evaluation for scar on 
the chin, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions dated in January and March 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The January 2008 rating decision granted service connection for 
degenerative disc disease of the lumbar spine, status-post 
laminectomy with posterior interbody fusion (10 percent); limited 
range of right ring finger motion (10 percent); scar on the chin 
(10 percent); scar on the left eyelid (0 percent), all 
evaluations were assigned effective May 1, 2007.  The rating 
decision also denied service connection for hearing loss and 
cysts on the left knee; and deferred issues of entitlement to 
service connection for bilateral ankle disability and a heart 
disability.  

The March 2008 rating decision granted service connection for 
degenerative joint disease of the right ankle (0 percent), 
effective May 1, 2007; and denied service connection for a left 
ankle disability and a heart disability.  
In August 2008, the Veteran expressed disagreement with the 
evaluation assigned to his service-connected lumbar spine 
disability, as well as with the denials of service connection for 
left ankle disability and heart disability.  In September 2008, 
the Veteran expressed disagreement with the evaluation assigned 
to his scar on the chin, and in February 2009, he expressed 
disagreement with the evaluation assigned for his right ankle 
disability.  (The Veteran did not express disagreement with the 
evaluation assigned for his right ring finger disability or scar 
on the left eyelid, or for the denials of service connection for 
hearing loss and cysts on the left knee; these issues are not in 
appellate status and will not be discussed further).

In a May 2009 rating decision, the RO determined that the 
noncompensable evaluation assigned for the scar on the chin was 
clearly and unmistakably erroneous.  As such, the evaluation was 
increased to 10 percent, effective May 1, 2007.

The RO, thereafter, issued a statement of the case in May 2009, 
and the Veteran subsequently perfected a timely appeal.  

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A copy of the hearing 
transcript is of record and has been reviewed.

Additional evidence was received by the Board in May and August 
2010.  

The issues of entitlement to service connection for a heart 
disability, and a left ankle disability, as well as the issue of 
entitlement to an increased rating for degenerative disc disease 
of the lumbar spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDING OF FACT

In May 2010, the Veteran expressed his desire to withdraw his 
appeal seeking entitlement to initial increased evaluations for a 
scar on the chin, and right ankle disability, and the Board 
received such request prior to the promulgation of a decision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a substantive 
appeal pertinent to the issue of entitlement to an initial 
increased rating for a scar on the chin are met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal by the Veteran of a substantive 
appeal pertinent to the issue of entitlement to an initial 
increased rating for a right ankle disability are met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Dismissals by the Veteran

During the May 2010 hearing, the Veteran indicated that he wished 
to withdraw from his appeal the issues of entitlement to an 
initial increased ratings for a scar on the chin, and a right 
ankle disability.  

An appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2009).  
The Veteran's statements expressed during the hearing have been 
transcribed and reduced to writing; therefore his withdrawal of 
these issues is valid.  Once the Veteran withdrew these issues, 
there remained no allegations of error of fact or law for 
appellate consideration.  The Board does not have jurisdiction to 
review the issues of entitlement to an increased rating a scar on 
the chin, and a right ankle disability, and therefore, those 
claims are dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

The claim of entitlement to an initial increased rating for a 
scar on the chin is dismissed.

The claim of entitlement to an initial increased rating for a 
right ankle disability is dismissed.


REMAND

During the May 2010 personal hearing, the Veteran indicated that 
he recently received medical treatment from the VA Medical Center 
(VAMC) in Murfreesboro, and his representative indicated that he 
would submit the treatment records to the Board along with a 
waiver of initial RO/AMC consideration.   Additional evidence was 
received by the Board in May and August 2010, however, it did not 
include VA medical records.  VA has constructive knowledge of 
documents generated by VA medical facilities even if the said 
records are not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As such, the Board finds that 
any outstanding treatment records from the Murfreesboro VAMC 
should be obtained, as they may contain information relevant to 
the current claims.  

With regard to the service connection claim for a heart 
disability, the Veteran states that he was told that he had an 
enlarged heart when he underwent surgery during service for his 
now service-connected back disability.  Service treatment records 
do not document an enlarged heart.  However, six months after 
service discharge, chest x-rays taken at the VA in October 2007 
showed evidence of borderline enlargement of the 
cardiomediastinal silhouette, and a November 2007 echocardiogram 
showed left ventricular enlargement.      

The Board notes the findings of cardiomegaly (enlarged heart) and 
left ventricular hypertrophy; however, these are symptoms or 
manifestations and are not recognized as a disability for VA 
benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a), 1110; 38 
C.F.R. § 3.303(c).  The current record does not show that the 
Veteran has been diagnosed with a disability of heart.  The 
existence of a current disability is the cornerstone of a claim 
for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).

Nevertheless, review of the record shows some currently elevated 
blood pressure readings.  In particular, during a December 2008 
VA visit, the physician noted a mildly elevated blood pressure 
reading and instructed that the Veteran monitor his blood 
pressure at home in light of his history of cardiomegaly.  Thus, 
there is some question as to whether the Veteran currently has a 
current cardiovascular disability, namely hypertension.  Given 
these circumstances, the Board finds that a VA examination is 
necessary to ascertain whether the Veteran currently has a 
cardiovascular disability, and if so, whether it is related to 
service. 

Lastly, the Veteran testified that his lumbar spine disability 
has worsened since he was assigned the 10 percent evaluation.  
While the Veteran has had his lumbar spine examined during VA 
"general medical" and joints examinations, he has not yet 
undergone a VA compensation and pension (C&P) examination of the 
spine.  Given the circumstances in this case, VA is required to 
afford the Veteran a contemporaneous VA examination to assess the 
current nature, extent, and severity of his service- connected 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that any 
treatment records dated from March 2009 to 
the present from the VAMC in Murfreesboro 
be obtained and associated with the claims 
folder.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.

2.  Thereafter, the AMC should schedule the 
Veteran for a cardiovascular examination.  
The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

The examiner should note any cardiovascular 
disability currently shown, and any 
associated symptoms.  In doing so, the 
examiner should specifically note whether 
the Veteran currently has an enlarged heart 
and left ventricular dysfunction (see 
echocardiograms dated in November 2007, and 
March 2008), and whether any manifestations 
such as these represent an underlying 
cardiovascular disability.

For any cardiovascular disability currently 
shown, the examiner should provide an 
opinion as to whether there is a 50 percent 
probability or greater that any such 
disability had its clinical onset in 
service, was compensably disabling within 
the first post service year, or is 
otherwise related to the Veteran's military 
service.  The examiner should reconcile the 
opinion with the in-service treatment 
records, the post-service findings of 
elevated blood pressure readings, 
cardiomegaly and left ventricular 
dysfunction; and the Veteran's contentions.  
A complete rationale should be provided for 
any proffered opinions.

3.  The Veteran should also be scheduled 
for an examination of the lumbar spine.  
The claims folder and a copy of this Remand 
should be reviewed by the examiner prior to 
the examination.  All necessary tests and 
studies should be performed.  The examiner 
is requested to:

a.  Describe applicable ranges of motion in 
terms of degrees of the lumbar spine, and 
comment on whether there is functional loss 
due to pain, weakened movement, excess 
fatigability, or incoordination.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.

b.  The examiner should also confirm 
whether the Veteran has experienced any 
incapacitating episodes of disc disease of 
the lumbar spine disability over the past 
year, and indicate the number and duration 
of those episodes (if any).  (An 
incapacitating episode is a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician).

If the Veteran has any neurological deficit 
attributed to the service-connected lumbar 
spine disability, the examiner should 
specify the nerve(s) affected, together 
with the degree of paralysis caused by the 
service-connected disability.

c.  Finally, the examiner should describe 
the number and level of flare-ups caused by 
the service-connected lumbar spine 
disability.

4.  Upon completion of the above- requested 
development, the AMC should readjudicate 
the issues of entitlement to service 
connection for a heart disability, and a 
left ankle disability, as well as the 
increased rating claim for degenerative 
disc disease of the lumbar spine.  All 
applicable laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the Veteran until he is notified 
by the AMC/RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial of 
his claim.  38 C.F.R. § 3.655 (2009).  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded. Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


